  Case 1:20-cv-04834-KAM-RML Document 31 Filed 02/02/21 Page 1 of 2 PageID #: 833




                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                               DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                   LITIGATION BUREAU

                                     Writer’s Direct Dial: (212) 416-8661
                                                February 2, 2021
    Via ECF
    The Honorable Judge Kiyo A. Matsumoto
    United States Courthouse
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

            Re: Agudath Israel of America, et al. v. Cuomo, No. 20-cv-04834 (E.D.N.Y.)(KAM)(RML)
    Dear Judge Matsumoto:
            This Office represents Governor Andrew M. Cuomo, the defendant in the above-referenced
    matter. The purpose of this letter is to request that the Court cancel the preliminary injunction
    hearing presently scheduled for February 8, 2021 concerning “Executive Order 202.68’s 25% and
    33% capacity limits on houses of worship.” Minute Entry, January 26, 2021. Defendant makes this
    request because, as set forth below, he does not contest the entry of a preliminary injunction against
    these percentage capacity limits.
            Executive Order (“EO”) 202.68 provides that in areas designated as “red zones,” “houses of
    worship shall be subject to a capacity limit of 25% of maximum occupancy or 10 people, whichever
    is fewer.” EO 202.68 further provides that in areas designated as “orange zones,” houses of worship
    shall be subject to a capacity limit of “33% of maximum occupancy or 25 people, whichever is
    fewer.” On January 19, 2021, this Court issued a preliminary injunction against the enforcement of
    these 10- and 25- person numerical limitations set forth in EO 202.68.
           In light of the decisions made in this case by this Court and the appellate courts that have
    considered it, Defendant Cuomo does not oppose the entry of a preliminary injunction against the
    enforcement of (i) the 25 percent capacity limit on houses of worship in areas designated as red
    zones imposed under EO 202.68, as extended, and (ii) the 33 percent capacity limit on houses of
    worship in areas designated as orange zones imposed under EO 202.68, as extended. The injunction
    would remain in force for as long as Executive Order 202.68, as extended, remains in effect.
            Defendant believes that his stated position herein obviates the need for the February 8, 2021
    hearing. Consequently, he respectfully requests that the hearing and related briefing be canceled.
    Although the parties have negotiated in good faith on this matter, they have not reached an
    agreement. I asked Plaintiffs’ counsel whether he would consent to Defendant’s request to cancel
    the hearing, but received no response to my question.




                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
Case 1:20-cv-04834-KAM-RML Document 31 Filed 02/02/21 Page 2 of 2 PageID #: 834



        Thank you for Your Honor’s consideration of this matter.
                                             Respectfully submitted,
                                             _______/S/___________
                                             Todd A. Spiegelman
                                             Assistant Attorney General
                                             Todd.Spiegelman@ag.ny.gov
 cc: All Counsel (via ECF)
